Citation Nr: 1218228	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  03-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for cervical spine disability, to include arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested, and was scheduled (in September 2007) for a Travel Board hearing; he failed to report.  In January 2008 this matter was remanded to the RO for further development.  The January 2008 Board decision also denied service connection for colon cancer, and remanded for issuance of a statement of the case (SOC) the issue of service connection for an enlarged prostate.  The Veteran did not perfect an appeal in the matter of service connection for an enlarged prostate following the March 2011 SOC in the matter; therefore that matter is not before the Board.  


FINDINGS OF FACT

A cervical spine disability was not manifested in service, and cervical arthritis was not manifested within one year following the Veteran's separation from active duty; his current cervical spine disability/arthritis is not shown to be related to an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for cervical spine arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication. An October 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.   The Veteran has had ample opportunity to respond/supplement the record, and the matter was thereafter readjudicated, most recently by a September 2011 supplemental SOC.  It is not alleged that notice in this matter was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and available pertinent post-service treatment records have been secured.  Earlier VA medical records (sought on remand based on the Veteran's accounts that such records were generated), including 1983 X-rays, have been certified to be nonexistent, and the veteran was so advised.  A VA examination has not been sought in this matter because such is not necessary (despite the request the Veteran's representative's October 2007 argument to the contrary).  It is not in dispute that the Veteran now has cervical spine arthritis.  What remains to be established to substantiate this claim is that there was an event, injury, or disease involving the neck in service to which the current cervical spine arthritis could be related, and competent evidence that there is such a nexus.  There is no evidence (or even allegation) of a neck -related event, injury, or disease in service (the Veteran states that he overtaxed his back assisting in transferring artillery ammunition in service and relates his neck arthritis to such activity).  However, he does not explaion in what manner they might be related, and has not submitted any competent (medical opinion or medical literature) evidence indicating or suggesting that current neck arthritis might be related to lifting that taxed his back in the remote past.  This is a medical question, beyond the competence of a layperson.  As there is no evidence of a neck injury, event, or disease in service, and no evidence supporting or suggesting that there might be a nexus between the alleged etiological factor (lifting ammunition) in service and the current neck arthritis, even the "low threshold" standard as to when an examination to secure a nexus opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 29 (2006), is not met, and such an examination is not warranted.  The Board observes that an examination would not establish the occurrence of a neck-related event, injury, or disease in service.  VA's duty to assist is met.  

Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include arthritis, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show that served in the artillery (and would have likely handled ammunition).  His STRs are silent for reference to history, complaints, findings, or diagnoses of cervical spine problems.  On service discharge examination in November 1969 he denied a history of cervical spine problems; his cervical spine was normal on clinical evaluation.  

The first [as was noted above, the Veteran identified earlier VA treatment, but it has been certified that records of any such treatment are not available] postservice evidence of any cervical spine problem is in a January 2001 VA treatment report which notes that the Veteran had had posterior cervical area pain for weeks.  He denied trauma and stated that was told in the past that he had arthritis; there was slight muscle spasm in his posterior cervical spine muscles.  On VA evaluation in April 2001, it was noted that an X-ray in January 2001 had shown degenerative changes and neural foraminal narrowing in the Veteran's cervical spine.  

In May 2003, the Veteran alleged that his arthritis was caused by "humping" 155 mm. artillery rounds.  In June 2004, he stated that the artillery rounds weighed up to 100 pounds and that the constant load on his back  [emphasis added] caused his arthritis; he has asserted that he is small in stature.  

A cervical spine disability [or related symptoms] was not noted in service,  and cervical spine arthritis was not manifested in the first postservice year.  The Veteran does not allege otherwise.  Consequently, service connection for a neck disability (to include arthritis) on the basis that such disability became manifest in service and persisted (or on a presumptive basis, for cervical arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether or not the Veteran's cervical spine (neck) disability may somehow otherwise be related to his service.  The Veteran has not alleged that he sustained a neck injury in service, and none is shown, or suggested, by the record.  His proposed theory of entitlement is that during service his duties included lifting and carrying 155 mm artillery rounds, and that the strain this placed on his back caused his neck arthritis.  The Board has no reason to question the Veteran's accounts (and readily concedes) that he regularly assisted with the transfer of artillery rounds; such activity is consistent with circumstances of his service.  However, whether such repetitive lifting taxing his back in the remote past caused arthritis in a different anatomical area (the neck) is a medical question that is beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  He has presented no competent evidence showing or even suggesting (which is why a nexus examination was deemed not necessary) there is or might be such a nexus.  
Without any evidence or allegation of a neck injury or disease in service, and with no competent evidence to support that the Veteran's current neck disability might somehow otherwise be related to his service, the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for cervical spine disability, to include arthritis, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


